Title: To Thomas Jefferson from Edward Telfair, 21 August 1793
From: Telfair, Edward
To: Jefferson, Thomas



Sir
State House Augusta 21st August 1793

Citizen M. A. B. Mangourit Consul of the French Republic at Charleston has made a demand, in the name of his Nation, of a certain Captain Reviers and his two Lieutenants, as will more fully appear by the copy of his letter to me which is herewith transmitted for the purpose of being laid before the President of the United States: As I concieve the purport of this letter to be of the highest political concern I shall await with impatience a reply. I have the honor to be Sir Your Mo Hble Servt

Edwd. Telfair

